DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/382,910 filed on July 22, 2021. Claims 1-20 are subject to examination.

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:
	in claims 1, 11 & 16, “DC” should be replaced with “direct current (DC)”;
	in claim 8, “a sample window” should be replaced with “the sample window”; 
	in claims 16-17 & 19-20, “responsive to determining” should be replaced with “responsive to the determining”; and 
in claims 18-19, “wherein determining” should be replaced with “wherein the determining”.
Appropriate correction is required. Regarding claims 2-7, 9-10 and 12-15 are objected to as being dependent on objected claims.

Reason for Allowance
4.	Regarding claims 1, 11 & 16, Dusatko (US 8,773,296 B1) teaches a filter (Figure 1, Block 12), a modulator (Figure 1, Block 14) and a digital-to-analog converter (Figure 1, Block 16). Petrofsky (US 6,651,063 B2) teaches deactivating a modulator (Figure 2A, Block 72) with a switch (Figure 2A, Element 75). However, prior art of record fails to disclose a “DC detector”  performing function/s as claimed in claims 1, 11 and 16.
 
Conclusion
5.	This application is in condition for allowance except for the following formal matters: 
The objections set forth above of this Office Action must be overcome.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M ALI whose telephone number is (571) 270-1639.  The Examiner can normally be reached on Monday-Thursday between 8:30AM to 3:30PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633